Nicholson, C. J.,
delivered the opinion of the court.
Several items of cost taxed by the clerk in this case are objected to by the Attorney General.
1. The clerk charges ten cents for handing out records and taking the receipt from counsel where the court is not in session. The Code, sec. 4551, sub-sec. 50, provides, “ for each search of record out of court, ten cents.” The charge is erroneous. The “search” provided for refers to .searches of the minutes made out of court, and not to handing out transcripts to counsel.
*2122. The clerk charges fifty cents each for three seals — one on certified judgment to sheriff, one for court below, and one for the certified opinion, Sec. 4551, sub-sec. 38, provides, “ for affixing seal of court to a record, fifty cents.” Each one of the records so made ouf and certified is required to be made out and certified, and each one constitutes a record of court; but, as a record, its authentication is only complete when sealed. The charge is therefore correct.
3. The clerk charges twenty-five cents for the order entered for remanding. Code, sec. 4558, sub-sec. 5, provides, “for every order entered, twenty-five cents.” After the final judgment is entered, then follows an order for remanding the cause, which is also entered. The charge is within the words of the Code.
4. The clerk charges “for motion entered, twenty cents.” This is the motion against the State, and is allowed by sec. 4558, sub-sec. 3. He charges “for order entered, twenty-five cents.” This is the order of the court directing the costs to be copied on the minutes. He then charges for the judgment against the State, seventy-five cents, which is authorized by sec. 4558, sub-sec. 10. The Attorney General thinks the fee of seventy-five cents for the judgment includes the other two items for “motion entered, twenty cents,” and for “ order entered, twenty-five cents.” As the provision giving a fee of seventy-five cents for judgment does' not exclude the idea of separate fees “for motion and order entered/’ we are of opinion the clerk’s charges are correct.
*213As to the costs of enrolling the opinions of -the courts, we are of opinion that their enrollment is properly done under orders of the court, and that this constitutes a legitimate expense of the court to be paid by the State.